Colt, J.
The defendant only excepted to the ruling that the plaintiff had sufficient title to enable him to maintain this action.
The goods in question had been delivered by the owner under a conditional sale to the plaintiff. The right of the owner to resume possession for a breach of the terms of the agreement had not been exercised by him at the time of the alleged conversion. The possession therefore was in the plaintiff with the consent of the owner; and was not lost by the plaintiff when he left the goods in the house which he last occupied, in the care of his brother. Upon the facts disclosed, the brother must be regarded, with reference to these goods, as a servant or keeper, whose possession was the possession of the plaintiff. This is enough to support the action, even if the plaintiff is only to be regarded as a naked bailee. It is a leading principle that bare possession constitutes sufficient title to enable the party enjoying it to obtain a legal remedy against a wrongdoer; and accordingly it is held that a bailee without interest has a title arising simply from his possession, sufficient to maintain trover against one who wrongfully invades that possession. Shaw v. Kaler, 106 Mass. 448. Burke v. Savage, 18 Allen, 408. Wilbraham v. Snow, 2 Saund. 47 a, 47 d. Story on Balm. § 133. Armory v. Delamirie, 1 Stra. 505. Harris v. Smith, 3 S. & R. 20.
Nor is this result varied by the fact that the general owner had made a demand upon the defendant after his conversion of the property, which was not complied with. It is settled that a *272bailee who is responsible over to the owner is entitled to recover the full value of the goods, and that such recovery will be a good bar to an action by the latter. Johnson v. Holyoke, 105 Mass. 80. Ullman v. Barnard, 7 Gray, 554. 2 Kent Com. 585. Story on Bailm. § 94.
The case shows that the property had not been restored to the owner, and had not come to his use in whole or in part; so that there was no occasion for the application of the rule mitigating damages in such cases. Exceptions overruled.